


110 HR 3693 IH: American Competitiveness Tax Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3693
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  more effective use of the deduction for domestic production activities for
		  businesses with net operating losses.
	
	
		1.Short titleThis Act may be cited as the
			 American Competitiveness Tax Act of
			 2007.
		2.Losses not to
			 reduce domestic production activities deduction
			(a)In
			 generalSubsection (a) of section 199 of the Internal Revenue
			 Code of 1986 (relating to limitation) is amended by adding at the end the
			 following new paragraph:
				
					(3)Special rule for
				taxpayers with prior year lossesIn the case of a taxpayer which
				has a net operating loss for 1 or more of the prior 5 taxable years, the
				deduction allowable under paragraph (1) for the taxable year shall be
				determined without regard to any limitation imposed by paragraph
				(1)(B).
					.
			(b)Conforming
			 amendmentsSection 172(d)(7) of such Code is amended—
				(1)by striking
			 The and inserting the following:
					
						(A)In
				generalThe
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Exception for
				certain taxpayersSubparagraph (A) shall not apply to a taxpayer
				meeting the requirements of section
				199(a)(3).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
